Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 4/05/2021 after final.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “Combustion Apparatus” is in the field of appliances utilizing gas burners with heat exchanger such that combustion gases generated by the burner are supplied to the heat exchanger from above.  The primary reasons for allowance of claim 1, among other claimed features, are a first blowing interval-setting section configured to set a deactivation time of the combustion fan to be gradually longer than that at initial deactivation in the intermittent blower operation and a first blowing amount-setting section is configured to set an activation time of the combustion fan to be gradually shorter than that at initial activation, and/or to set a rotational speed of the combustion fan to be gradually lower than that at the initial activation the intermittent blower operation
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762